COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


HENRY M. SNEAD
                                                                 MEMORANDUM OPINION *
v.     Record No. 1406-09-2                                          PER CURIAM
                                                                   DECEMBER 22, 2009
VIRGINIA EMPLOYMENT COMMISSION AND
 JAUNT, INC.


             FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                              Edward L. Hogshire, Judge

                 (Robert P. Dwoskin, on brief), for appellant.

                 (William C. Mims, Attorney General; Elizabeth B. Peay, Assistant
                 Attorney General, on brief), for appellee Virginia Employment
                 Commission.

                 No brief for appellee Jaunt, Inc.


       Henry M. Snead appeals from an order of the trial court that affirmed a decision of the

Virginia Employment Commission (VEC). The VEC concluded that a deputy’s determination

that Snead’s misconduct disqualified him from benefits was final because Snead failed to file a

timely appeal and presented no good cause to extend the filing deadline. We have reviewed the

record, the VEC opinion, and the trial court’s May 29, 2009 final order, and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated in the VEC’s opinion, as

affirmed by the trial court in its final order dismissing Snead’s petition for judicial review of the

VEC’s decision. See Snead v. Jaunt, Inc., VEC Decision 75830-C (Dec. 22, 2005), affirmed by

Snead v. Virginia Employment Comm’n, Case No. CL06-21 (May 29, 2009). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-